Cite as 2015 Ark. App. 20



                   ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-660

VINCENT SHOWERS                                  Opinion Delivered:   January 14, 2015
                              APPELLANT
                                                 APPEAL FROM THE CRITTENDEN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-2009-340]
STATE OF ARKANSAS
                                           HONORABLE RALPH WILSON, JR.,
                                  APPELLEE JUDGE

                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED

                            WAYMOND M. BROWN, Judge

       This is a no-merit appeal from the revocation of appellant Vincent Showers’s

probation, wherein he was sentenced to thirty-six months in the Arkansas Department of

Correction. Appellant’s counsel has filed a motion to withdraw and a no-merit brief

pursuant to Anders v. California 1 and Arkansas Supreme Court Rule 4-3(k)(1). Appellant

was provided with a copy of his attorney’s brief and was notified of his right to file a list of

pro se points on appeal within thirty days; however, he has not raised any pro se points for

reversal. We find no meritorious grounds for an appeal; therefore, we affirm and grant

counsel’s motion to withdraw.

       On June 8, 2009, appellant pleaded guilty to the offense of theft, a Class C felony,

and received a sentence of eighteen months’ supervised probation. On November 16,

2009, the State filed a petition to revoke appellant’s probation. After a hearing on April

       1
           386 U.S. 738 (1967).
                                   Cite as 2015 Ark. App. 20


30, 2014, the circuit court found that appellant had violated the terms and conditions of

his probation by not paying fines and costs as ordered, not reporting to probation, and not

paying his probation fee, and sentenced him to thirty-six months in the Arkansas

Department of Correction, followed by thirty-six months’ suspended imposition of

sentence. Appellant filed a timely notice of appeal on May 19, 2014.

       An attorney’s request to withdraw from appellate representation based upon a

meritless appeal must be accompanied by a brief that contains a list of all adverse rulings to

his client made on any objection, motion, or request made by either party. 2 Here, the

record contains only one adverse ruling: the decision to revoke appellant’s probation. A

sentence may be revoked when the court finds by a preponderance of the evidence that

the defendant has inexcusably failed to comply with a condition of his probation. 3 We do

not reverse a trial court’s findings on appeal unless they are clearly against a preponderance

of the evidence, 4 and we defer to the trial court’s superior position for questions of

credibility and weight to be given testimony. 5

       As argued by counsel, an appeal in this case would be wholly without merit. The

State alleged that Showers violated the terms and conditions of his probation by failing to

report to his probation officer as directed and by failing to pay the fees, fines, and costs




       2
           McWilliams v. State, 2009 Ark. App. 542, 336 S.W.3d 884.
       3
           LeFlore v. State, 2012 Ark. App. 355.
       4
           Dees v. State, 2012 Ark. App. 345.
       5
           Id. (citing Williams v. State, 351 Ark. 229, 91 S.W.3d 68 (2002)).
                                                   2
                                 Cite as 2015 Ark. App. 20


required by his probation. The State provided testimony verifying its allegations and,

therefore, the record clearly supports the revocation of his probation.

       Counsel has complied with the dictates of Anders and Ark. Sup. Ct. Rule 4-3(k)(1).

Accordingly, we affirm the revocation of Showers’s probation and grant counsel’s motion

to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and VAUGHT, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                              3